Title: From Abigail Smith Adams to Hannah Phillips Cushing, September 1801
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My dear Madam
ca. September 1801

I received your kind and Friendly Letter of the 2d, and beg you to accept my thanks for your kind invitation to your Hospitable Mansion. I know not any visit from which I could promise myself more pleasure “from Friends of more than 20 summers ripening” grow not think on every Bow, Friends whom no change of political sentiments have warped, nor party spirit deluded—
I have frequently inquired after you since my return and was sure you went a Route quite distant from Quincy or we should have seen you here; where you would have found your old Friends attending to the buisness of Farming, enjoying a tranquility undisturbed by the responsibility of public Life, having neither addresses or Remonstresse to reply to, nor paying any Homage but to the Great Ruler of the Universe by whom Kings Reign and Presidents should decree justice.
I dare not promise you my dear Madam that I shall make you the visit I so much wish to. yet should I see two or three days where I can absent myself from Home with Louisa who is equally desirious of paying you her Respects I really feel as tho I would strive to. I have been very unwell this very warm weather with a return of the old fever; and but through the Summer I have had better Health than formerly. but whether I accomplish my wishes or not be assured my dear Madam that it will afford both to mrs Adams and myself the highest gratification to see the good judge and yourself at Quincy. I heard his old Friend express a wish a few days since, that the judge might live to the Age of His Father and retain in vigor the office he now sustains, for more than ever is it of concequence that no unclean thing be admitted amongst the Sons of God If the fountain of Justice should become impure, our only Sheet Anchor is gone—
My sincere Regards / to the judge and affectionate attachment / to You both. I am your Friend
A A